DETAILED ACTION
The communication dated 4/19/2019 has been entered.
Claims 1-19 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11, drawn to an apparatus.
Group II, claim(s) 12, drawn to a production line.
Group III, claim(s) 13, drawn to a plant.
Group IV, claim(s) 14-19, drawn to a process.
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Terziari et al. (WO 2015/114433 A1), hereinafter TERZIARI, and STOFFEL (U.S PGPUB 2017/0072736). 
A machine for compacting a powder material comprising ceramic powder; the machine (1) comprising: a compacting device, which is arranged at a working station and is configured to compact the powder material so as to obtain a layer of compacted powder material having a structured surface (TERZIARI teaches an implicit compacting device [pg. 13, lines 1-5]); and a conveyor assembly configured to substantially continuously transport the ceramic powder along a first portion of a given path to the working station and the layer of compacted powder material from the working station along a second portion of the given path (TERIZIARI teaches a conveyor assembly [pg. 3, lines 15-29; Fig. 2]); the compacting device comprising a pressure belt, which has a structured contact surface, which is configured to come into contact with the powder material so as to obtain the structured surface of the layer of compacted powder material (TERIZIARI teaches a belt (101) which comes into contact with the powder [pg. 10, lines 8-9; Fig. 2; claim 11]); the pressure belt having an identification code, which is configured to identify the pressure belt (7); the machine further comprising a detector to detect the identification code and a control unit, which is connected to the detector and is configured to determine, as a function of what is detected by the detector, a use parameter chosen in the group consisting of: how much the pressure belt was used, how many times the pressure belt was fitted into and/or removed from the machine, how long the pressure belt remained removed from the machine, and a combination thereof.
TERZIARI does not explicitly teach: the pressure belt having an identification code, which is configured to identify the pressure belt (7); the machine further comprising a detector to detect the identification code and a control unit, which is connected to the detector and is configured to determine, as a function of what is detected by the detector, a use parameter chosen in the group consisting of: how much the pressure belt was used, how many times the pressure belt was fitted into and/or removed from the machine, how long the pressure belt remained removed from the machine, and a combination thereof. In the same field of endeavor, pressure belts and compacting, STOFFEL teaches a pressure belt [0009]; the machine for compacting comprises a detector the endless belt with at least one RFID transponder which is equipped with an electronic memory and at least one data record identifying the endless belt is stored in the memory [0009]. STOFFEL teaches an analog transmitter and receiver circuit and commercially available transponders also have a digital circuit, which can a microcontroller [0010]. STOFFEL also teaches a separate transmitter that can be configured as a microcontroller [0016]. STOFFEL teaches the RFID transponders have an internal memory on which use data pertaining to the endless belt for its entire service of life or a part thereof and/or manufacturing date of the endless belt can be stored [0010]. STOFFEL teaches the use data stored is selected from a group of data comprising: pressing pressure, pressing duration, time of a pressing operation, and number of pressing operations [0012; claims 11-12]. STOFFEL teaches the manufacturing date enables an exact record of the original quality of the endless belt to be kept [0013]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify TERZIARI, by having a pressing belt with a detector, as suggested by STOFFEL, in order to provide an endless belt which is easily identifiable and to enable usage actions carried out to be recorded [0008].
Groups I and IV lack unity of invention because even though the inventions of these groups require the technical features of a detector and a control unit, these technical feature is not a special technical feature as it does not make a contribution over the prior art in view of STOFFEL (U.S PGPUB 2017/0072736). STOFFEL teaches an endless belt with at least one RFID transponder which is equipped with an electronic memory and at least one data record .
A telephone call was made to Michael Frodsham on 10/26/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748